11-1921
         Remy v. N.Y.S. Dep’t of Taxation


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals for
 2       the Second Circuit, held at the Daniel Patrick Moynihan United
 3       States Courthouse, 500 Pearl Street, in the City of New York, on
 4       the 3rd day of January, two thousand thirteen.
 5
 6       PRESENT:
 7                 DENNIS JACOBS,
 8                      Chief Judge,
 9                 RALPH K. WINTER,
10                 GUIDO CALABRESI,
11                      Circuit Judges.
12       _____________________________________
13
14       Lesly Remy,
15
16                           Plaintiff-Appellant,
17
18                    v.                                        11-1921
19
20       New York State Department of
21       Taxation and Finance, New York
22       State Office of Temporary and
23       Disability Assistance, New York
24       State Office Children and Family
25       Services, New York City Office of
26       Child Support Enforcement, AKA SCU
27       a subdivision of NYC Human
28       Resources Administration, New York
29       City Employee Retirement Services,
30       Support Magistrates, New York State
31       Clerk of Court, New York City Fire
32       Dept EMS Paramedic John Doe number
 1   1, a sub division, S. Michael
 2   Fondocaro, Joette Blaustein, George
 3   Cafasso, Ira Steinberg, Robert L.
 4   Megna, David Hansell, Gladys
 5   Carrion, Francis Pardu Abbadessa,
 6   Diane D'Alessandro, Peter
 7   Passidomo, Esq., John Aman, C.
 8   Duncan Kerr, Jaynee Wall, L.
 9   Bishop, Robert Doar, Sawatar Singh,
10   Phil Ramos, New York State Assembly
11   Member, Michele Titus, New York
12   State Assembly Member, Vivian Cook,
13   New York State Assembly Member,
14   Gloria D'Amico, David Patterson,
15   Governor, Michael Bloomberg, Mayor,
16   City of New York, State of New
17   York, Debra Barticheck, New York
18   State Court Officer, Maria Cooper,
19   Miles Mckenna, James Drakos, Joseph
20   Guzzardo, et al., Fred Beneri,
21
22                  Defendants-Appellees
23
24   Commissioners, Directors, Chiefs,
25   Captain John Doe number 1,
26   New York State Court Officer, New
27   York State Court Officers John/Jane
28   Doe 1, 2, 3, 4,
29
30                  Defendants.
31   _____________________________________
32
33   FOR PLAINTIFF-APPELLANT:      Lesly Remy, pro se, Brentwood, NY.
34
35   FOR DEFENDANTS-APPELLEES:     Michael A. Cardozo, Corporation
36                                 Counsel for the City of New York,
37                                 Paul Rephen, Inga Van Eysden, of
38                                 Counsel, New York, NY, for the New
39                                 York City Defendants-Appellees.
40
41                                 Eric T. Schneiderman, Attorney
42                                 General of the State of New York;
43                                 Barbara D. Underwood, Solicitor
44                                 General; Michael S. Belohlavek,
45                                 Senior Counsel; Patrick J. Walsh,
46                                 Assistant Solicitor General of
47                                 Counsel, New York, NY, for the New
48                                 York State Defendants-Appellees.

                                     2
 1
 2        Appeal from the September 29, 2010, and April 26, 2011,

 3   orders of the United States District Court for the Eastern

 4   District of New York (Feuerstein, J.).

 5        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 6   DECREED that the judgment of the district court is AFFIRMED.

 7        Plaintiff-Appellant Lesly Remy, proceeding pro se, appeals

 8   from the district court’s judgment partially granting the

 9   defendants’s motions to dismiss various claims for lack of

10   jurisdiction and for failure to state a claim.   We assume the

11   parties’s familiarity with the underlying facts, the procedural

12   history of the case, and the issues on appeal.

13        As a preliminary matter, although Remy raises challenges to

14   the district court’s November 2011 order granting summary

15   judgment, we lack jurisdiction to consider them because he did

16   not file a separate notice of appeal following entry of that

17   order.   See Shrader v. CSX Transp. Inc., 70 F.3d 255, 256 (2d

18   Cir. 1995) (where a notice of appeal “fail[s] to mention” a

19   specific order, we are “bar[red] from considering” an appellate

20   challenge to it).   We limit our review to Remy’s appeal from the

21   district court’s September 2010 order dismissing the complaint

22   against all parties except the court officers, and April 2011

23   order denying his motion for reconsideration.

24


                                      3
 1        “A challenge under the Rooker–Feldman doctrine is for lack

 2   of subject matter jurisdiction.”       Moccio v. N.Y. State Office of

 3   Court Admin., 95 F.3d 195, 198 (2d Cir. 2002).       In evaluating the

 4   dismissal of a complaint for lack of subject matter jurisdiction

 5   under Federal Rule of Civil Procedure 12(b)(1) and for failure to

 6   state a claim under Rule 12(b)(6), we review a district court’s

 7   factual findings for clear error and its legal conclusions de

 8   novo, construing the complaint liberally, accepting all factual

 9   allegations therein as true, and drawing all reasonable

10   inferences in plaintiff’s favor.       See Morrison v. Nat’l Austl.

11   Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008) (Rule 12(b)(1));

12   Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002)

13   (Rule 12(b)(6)).   In adjudicating a motion to dismiss for lack of

14   subject matter jurisdiction under Rule 12(b)(1), courts may

15   consider “evidence outside the pleadings.”      Makarova v. United

16   States, 201 F.3d 110, 113 (2d Cir. 2000).

17        Remy’s protestations about the district court’s application

18   of the Rooker-Feldman doctrine are not persuasive.

19   “Rooker–Feldman directs federal courts to abstain from

20   considering claims when four requirements are met: (1) the

21   plaintiff lost in state court, (2) the plaintiff complains of

22   injuries caused by the state court judgment, (3) the plaintiff

23   invites district court review of that judgment, and (4) the state

24   court judgment was entered before the plaintiff's federal suit


                                        4
 1   commenced.”   McKithen v. Brown, 626 F.3d 143, 154 (2d Cir. 2010).

 2   Here, contrary to Remy’s assertions, the record shows that he

 3   lost repeatedly in state court.   See, e.g., Matter of Remy v.

 4   Mitchell, 60 A.D.3d 860, rearg. denied and lv. denied, 2009 N.Y.
5   Slip Op. 73279 (2d Dep’t 2009) (dismissing Remy’s appeal from an

 6   order of the Family Court, Queens County, which fixed his child

 7   support arrears in the amount of $5,691.13).   Remy is incorrect

 8   that his losses were merely administrative or ministerial and

 9   therefore outside the ambit of Rooker-Feldman.    The Family

10   Court’s arrears order was an entirely sufficient judicial loss

11   because Remy had a full and fair opportunity to litigate that

12   issue.   See Phifer v. City of New York, 289 F.3d 49, 57 (2d Cir.

13   1996) (“This court may not review the family court's

14   determinations regarding custody, neglect and visitation, as

15   those issues were decided by the family court after providing

16   [the plaintiff] a full and fair opportunity to litigate those

17   issues.”).

18        Remy’s federal complaint seeks direct review of prior state

19   court judgments.1   Thus, under Rooker-Feldman, this court does

20   not have subject matter jurisdiction to disturb his state court

21   judgments.    The district court’s partial dismissal of his

22   complaint was therefore appropriate.

          1
            For example, Remy argues that a state memorandum decision
     “denied [him] the equity of NYS Family Law [and] Domestic
     Relations Law in the area of [p]arental visitation.”

                                       5
1        We have considered Remy’s remaining arguments on appeal and

2   have found them to be without merit.   Accordingly, the judgment

3   of the district court is hereby AFFIRMED.

4
5                                 FOR THE COURT:
6                                 Catherine O’Hagan Wolfe, Clerk
7
8




                                    6